United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  February 23, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 05-40256
                         Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JUAN RANGEL-REYES,

                                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 6:04-CR-80-1
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Rangel-Reyes (Rangel) appeals his conviction and

sentence for illegal reentry, raising a constitutional challenge

to 8 U.S.C.    § 1326(b)(1) and (2).   We do not reach the

applicability of the sentencing waiver because Rangel’s

constitutional challenge is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).     Although Rangel

contends that Almendarez-Torres was incorrectly decided and that

a majority of the Supreme Court would overrule Almendarez-Torres

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40256
                                -2-

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding.   See United States v. Garza-Lopez, 410

F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

Rangel properly concedes that his argument is foreclosed in light

of Almendarez-Torres and circuit precedent, but he raises it here

to preserve it for further review.

     AFFIRMED.